Citation Nr: 1402733	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to September 1946.  He died in February 1966.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

In January 2012, the Board remanded this appeal for further evidentiary development.


FINDINGS OF FACT

1.  According to the Veteran's death certificate, the immediate cause of his death on February 10, 1966, was metastatic liver cancer.

2.  At the time of the Veteran's death, service connection was in effect for a broken right index finger.

3.  There is no competent evidence of a causal connection between the Veteran's metastatic liver cancer and military service, to include treatment for gastritis therein, and no competent evidence of cancer within the year following discharge from service.

4.  The preponderance of the evidence shows that the Veteran's death was not due to or the result of service or to a disability of service origin.


CONCLUSION OF LAW

A service-connected disability did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits claimed, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied here by way of a letters sent to the appellant in January 2006 and February 2012 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the February 2012 letter met the notification requirements set out for claims for DIC benefits in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was readjudicated in the May 2013 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All available service treatment records (STRs) and post-service treatment records have been associated with the claims file, and a VA medical opinion was obtained.

There has also been compliance with the Board's prior January 2012 remand instructions, which requested that the appellant be provided Hupp-compliant notice and notice of the unavailability of private treatment records, and that VA obtain a medical opinion concerning whether a service-connected disability had caused or contributed substantially or materially to the Veteran's death.  In February 2012, the AMC provided Hupp-compliant notice, notified the appellant that private treatment records from Burrell Memorial Hospital were unavailable, and requested that she identify and authorize the release of records from any provider that treated the Veteran prior to his death, or to submit the records herself.  In March 2012 and April 2012, the appellant responded that she had no further evidence to submit.  The requested VA medical opinion was obtained in December 2012.  Hence, there was substantial compliance with the Board's January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

When any Veteran dies from a service-connected disability, the Veteran's 
surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death on February 10, 1966, was metastatic cancer of the liver.  No secondary cause or other significant condition contributing to death was noted. 

At the time of death, service connection was in effect for residuals of a broken right index finger, rated as 0 percent disabling.  The appellant has not herself claimed, nor do the service treatment records (STRs) and death certificate otherwise suggest that the Veteran's broken right index finger residuals had any impact on his death.  Accordingly, the Board finds that disability had no bearing on the Veteran's demise.

Additionally, the appellant does not contend and the evidence does not show that the Veteran's cancer manifested within a year following his discharge from service.  The death certificate reflects the Veteran's cancer had been present only a few months before he died.  Thus, the Veteran's liver cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a).

The appellant has argued that the Veteran's death was caused or contributed to 
by catarrhal gastritis, testifying during a February 2009 Travel Board hearing (pertaining to a procedural issue, and not the merits of the instant claim) that the Veteran had post-service bowel problems.  However, she has not provided any competent evidence, medical or otherwise, to support her contentions.  As noted, the death certificate does not list catarrhal gastritis as a primary or contributing cause of death, and the appellant is not competent as a lay person to diagnose any gastrointestinal disorder, or to relate the Veteran's death or his metastatic liver cancer to a gastrointestinal disorder, to include catarrhal gastritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999)

The only competent and probative medical evidence of record is a December 2012 VA opinion indicating that it is less likely as not that the claimed disability (liver cancer) is related to a claimed in-service, injury, event or illness.  The examiner noted that the catarrhal gastritis treated during service resolved, and that the record is void of post-military care for residuals of gastritis.  Moreover, the examiner noted that the death certificate showed the cause of death to be metastatic liver cancer, and a review of medical literature did not reveal catarrhal gastritis as a risk factor for liver cancer.  He also noted that there was no other evidence in the claims file that the Veteran's incident of catarrhal gastritis in service contributed to the Veteran's death.

The December 2012 VA opinion was based on a review of the claims file and was supported by rationale.  It is therefore, afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary opinion of record, and the appellant has not submitted any competent evidence of an association between the Veteran's metastatic liver cancer and service, to include catarrhal gastritis therein.   

In any event, as the only competent and probative medical opinion evidence of record is against the claim, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


